Title: From George Washington to Moses Hazen, 9 December 1782
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarters Newburg Decr 9. 1782
                        
                        Captain Duncan of your Regiment has preferred a Complaint of Injustice done him by an Arrangement made in
                            Regimental Orders of the 1st of Jany last wherein Captains Goslain, Lee and Selin are appointed to the Command of
                            Companies, though younger Officers than himself I shall be glad you will inform me of the principles on which this
                            Arrangement was made that I may be able to Judge of the propriety of the Complaint. I am Sir.

                    